      Case 4:17-cr-00208-WTM-CLR Document 845 Filed 02/08/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                             CASE NO. CR417-208


TASHA GOODWIN,


        Defendant




                                 ORDER


       Before the Court is Defendant Tasha Goodwin's Motion for Early

Termination of Supervised Release.          (Doc. 841.) The Government,

after consultation with the United States Probation Office, does

not    oppose    Defendant's    motion.    (Doc.    844.)   After     careful

consideration of the record in this case, the Court ^'is satisfied

that [termination] is warranted by the conduct of the defendant

released and the interest of justice." 18 U.S.C. § 3583(e)(1). As

a result. Defendant's motion (Doc. 841) is GRANTED and her term of

supervised release is terminated.

       SO ORDERED this         day of February 2021.




                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT    COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
